Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 1 of 10

 

U.S. Armed Forces, Civilian Employees, and Contractor
Personnel Deployed to Afghanistan, Lraq, and Syria in
Support of Operation INHERENT RESOLVE
and Operation FREEDOM’S SENTINEL

 

As of November 2020

Report to Congress
In Accordance With Section 1267 of the
National Defense Authorization Act for Fiscal Year 2018
(P.L. 115-91)

 

The estimated cost.of this report for the Department
of Defense is approximately $48,000 in Fiscal Years
2020-2021. This includes $100 in expenses and
$48,000 in DoD labor.

Generated on December 1, 2020 ReflD: D-BAS4F45

 

 

 

 
Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 2 of 10

This is the eleventh report provided pursuant to Section 1267 of the National Defense
Authorization Act (NDAA) for Fiscal Year (FY) 2018 (Public Law 115-91). This report includes
the total number of Department of Defense (DoD) military, civilian, and contractor personnel,
including local and third country national contractor employees, deployed to Afghanistan, Iraq,
and Syria, in support of Operations INHERENT RESOLVE (OIR) and FREEDOM’S SENTINEL
(OFS) as of September 1, 2020. Additional personnel in other locations support both OIR and
OFS simulataneously as part of their duties, Such personnel are not counted in this report.

A classified annex accompanies this report. Section 1267(d) requires that any classified report
be accompanied by an unclassified summary that includes specifically requested information. As
some of the information that is required to be reported is properly classified to protect the
Joreign relations and national security interests of the United States, a complete, detailed report
of all required information is presented in the classified annex. The classified annex includes
precise numbers of DoD military, civilian, and contractor personnel deployed to Iraq, Syria, and
Afghanistan for September 1, 2020, October 1, 2020, and November 1, 2020, as well as
projected numbers for December 1, 2020.

This report was prepared in coordination with U.S. Central Command, the Military
Departments, the Joint Staff, and the Office of the Secretary of Defense. This report replaces the
reports previously provided under Section 1224 of the NDAA for FY 2016 (Public Law 114-02),
and in response to House Report 111-230, which accompanied H. R. 3326, the Department of
Defense Appropriations Bill, 2010.
Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 3 of 10

Number of DoD Military, Civilian Employees, and Contractors

 

Military Approx. 5,200 ~ Approx. 900 - Approx. 8,600

 

    

      
   

Civilian Approx. 100 Approx. 10 Approx. 500

ontracto

 

 

 

 

 

 

 

U.S. Citizens 2,304 4 7,461
Local Nationals 739 0 1,846
Third Country Nationals 2,019 0 9,032

 

Functions Performed by Deployed Personnel

Operation INHERENT RESOLVE:

Military personnel perform a train, advise, and assist mission to develop Iraqi Security Forces
(ISF) and vetted Syrian opposition forces, including the Syrian Democratic Forces (SDF), and
conduct counterterrorism operations to defeat al-Qaida and the Islamic State of Iraq and Syria
(ISIS) and to protect the U.S. homeland, U.S. interests overseas, and U.S. allies and partners.
They also perform military missions to support U.S., coalition, and partner operations, including:
aerial and ground fires; sustainment; intelligence, surveillance, and reconnaissance; aerial lift;
and medical evacuation. As of the date of submission of this report, DoD continues to
implement the President’s direction to draw down U.S. forces from Syria and sustain a small
residual force presence in eastern Syria to continue to further these objectives.

DoD civilians serve in positions that perform staff functions related to their skills; serve as
advisors to the Government of Iraq; and perform the missions of their combat support agencies
such as the Defense Intelligence Agency, the Defense Logistics Agency, the Defense Contract
Management Agency, the Office of the Assistant Secretary of the Army (Acquisition,
Logistics, and Technology), the U.S. Army Materiel Command, including the Army
Contracting Command and the Army Sustainment Command, and the U.S. Army Corps of
Engineers.

DoD contractor personnel provide equipment and personnel sustainment, base management,
IT/communications support, construction services, management/administrative support, medical
services, force protection, transportation, intelligence analysis, and translation/interpretation
services.

 
Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 4 of 10

Operation FREEDOM’S SENTINEL:

Military personnel deployed in support of OFS are performing two missions: providing training,
advice, and assistance to develop the capabilities and capacity of the Afghan National Defense
and Security Forces (ANDSF) (including the Afghan National Army (ANA) and the Afghan
National Police (ANP)) and the Ministries of Defense (MoD) and Interior (Mol) as part of the
NATO-led Resolute Support mission; and conducting counterterrorism operations to defeat al-
Qa’ida and the Islamic State of Iraq and Syria-Khorasan. These missions support the U.S. vital
national interest of preventing Afghanistan from becoming a safe-haven from which terrorist
groups can plan and execute attacks against the U.S. homeland, U.S. citizens, and our interests
and allies abroad. Our ultimate goal in Afghanistan is a negotiated political settlement between
the Afghan Government and the Taliban. In performing these missions, military personnel
advise the MoD, the Mol, and the ANDSF on key functions such as campaign planning,
sustainment, resource management, human resources management, and intelligence; administer
the Afghanistan Seurity Forces Fund; and advise the ANA, ANP, Afghan Special Security
Forces, and the Afghan Air Force and Special Mission Wing. They also perform military
missions to support U.S., coalition, and Afghan forces’operations. These include aerial and
ground fires; sustainment; intelligence, surveillance, and reconnaissance; aerial lift; force
protection; and medical evacuation.

DoD civilians deployed in support of OFS include personnel who serve in U.S. Forces—
Afghanistan and Resolute Support positions performing staff functions related to their skills;

who serve as advisors to the MoD, the MoI, and the ANDSF; or who are deployed to perform the
missions of their combat support agencies or other organizations, such as the Defense
Intelligence Agency, the Defense Logistics Agency, the Defense Contract Management Agency,
the Office of the Assistant Secretary of the Army (Acquisition, Logistics, and Technology), the
U.S. Army Materiel Command, including the Army Contracting Command and the Army
Sustainment Command, and the U.S. Army Corps of Engineers.

DoD contractor personnel provide equipment and personnel sustainment, base management,
IT/communications support, construction services, management/administrative support, medical
services, force protection, transportation, intelligence analysis, translation/interpretation services,
and training and advising of the MoD, Mol, and ANDSF.

Please see the classified annex for additional detailed information on the precise and projected
numbers of deployed personnel through December 1, 2020.

 
Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 5 of 10

 

 

U.S. Armed Forces, Civilian Employees, and Contractor
Personnel Deployed to Afghanistan, Iraq, and Syria in
Support of Operation INHERENT RESOLVE
and Operation FREEDOM’S SENTINEL
Classified Annex

 

As of November 2020

Report to Congress
In Accordance With Section 1267 of the
National Defense Authorization Act for Fiscal Year 2018
(P.L. 115-91)

 

The estimated cost of this report for the
Department of Defense is approximately $48,000
in Fiscal Years 2020-2021. This includes $100 in

expenses and $48,000 in DoD labor.

Generated'on December 1, 2020 RefID: D-BA54F45

 

 

 

 

Derived From: Multiple Sources
Declassify On: December 1, 2040
Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 6 of 10

 

(S4NF} This is the classified annex to the eleventh report submitted under Section 1267 of the
National Defense Authorization Act for Fiscal Year 2018, Public Law 115-91, covering precise
numbers of U.S. forces deployed to Iraq, Syria, and Afghanistan in support of Operations
INHERENT RESOLVE (OIR) and FREEDOM'’s SENTINEL (OFS) as of September 1, 2020,
October 1, 2020, and November 1, 2020, with projected numbers for December 1, 2020.

Derived From: Multiple Sources
Declassify On: December 1, 2040

SECREFTANOFORN

 
Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 7 of 10

  

US. Amy
U.S. Air Force
U.S. Navy

U.S. Marine Corps

  
 
 
 

 

 

 

 
 
 

U.S. Army (B) (1) (A), (B) 1) (B)
U.S. Air Force
U.S. Navy

U.S. Marine Corps

  
 
 
 

 

 

 

 
 
 
 

  

Arnyy National Guard (b) (1) (Ad, (8). (1) (D)
Air National Guard

 

 
 
 

mporarily Enabling
Forces (TEF)*
OFS Rear Detachments?
Operationally Sensitive
Forces*

State Department Support!

  
 
 
 
 

 

 

 

 
 

 

 

 

 
 
 

*(STEFs conduct relie “in-p ace/franster of authority, temporary uty, and s. lort-d uration mussions not routinely
Be fo sup ort core mission,

edad mbassy -omplex (BEC) security augmentation forces & Office of Security Cooperation-Iraq (OSC-T)
personnel are not subject to baseline, but counted in Total Military.

Derived From: Multiple Sources
Declassify On: December 1, 2040

 

 
Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 8 of 10

 

-&) Personnel Totals for October 1, 2020 and November 1, 2020, and Projected totals for
December 1, 2020

 
   
 
 
 

 

 
   

U.S. Army
U.S. Air Force
ULS. Navy
U.S. Marine Corps

  
  
  

  

U.S. Air Force
U.S. Navy
U.S. Marine Corps

 
   
 

Guard
Air National Guard

  
   
 
   

TEF
JTF 94-7

State Dept.
Support

   

   
  
  

 

    

 

 

 

 

U.S. Citizens 2,193

Loeal Nationals 636 0 729 0
Third Country 1,632 0 1,545 0
Nationals

 

 

 

 

(S4NE) This table is classified SECREF/NOFORN—

 

 

Derived From: Multiple Sources
Declassify On: December 1. 2040

 

 
Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 9 of 10

 

~~€S) Personnel Totals for October 1, 2020 and November 1, 2020, and Projected totals for
December 1, 2020

     
  
 

U.S, Army
U.S. Air Force
U.S. Navy

U.S. Marine C.

 

 

 

  
 
 

 

  
  

U.S. Amy COO)

U.S. Air Force
U.S. Navy
U.S. Marine Corps

 

 

  

 

 

Amny National Guard
Air National Guard

 

 
  

 

aselin

TEF
OFS Rear Detachments?

 

   

 

Operationally Sensitive Forces

    
 
  

US. Citizens 7,856 6,518
Local Nationals 5.067 4,627
Third Country Nationals 9,639 7,730
(SXQNF) This table is classified SECRET//NOFORN.

 

 

 

 

 

 

 

 

Denved From: Multiple Sources
Declassify On: December 1, 2040
Case 1:20-cv-08349-LJL Document 35-2 Filed 01/11/21 Page 10 of 10 ;

(S> Limitations on the Number of Personnel

(S} The President has delegated to the Secretary of Defense the authority to set baseline force
levels in Iraq, Syria, and Afghanistan. As of the date of submission of this report, the
Department continues to umplement the President’s direction to optimize U.S. forces in
Afghanistan in compliance with the U.S.-Taliban agreement signed on February 29, 2020, and to

draw down U.S. forces from Syria and sustain a small residual force presence in eastern Syria to
ign against ISIS. (RGUIGVIt) | G2)

       

-~S) Number of Military Personnel That Are Not Subject to the Limitations and Their
Functions

-~S) TEF personnel conduct relief-in-place/transfer of authority, temporary duty, and short-

duration missions not routinely required to support core mission, and approximately (RG
ac that are designated as Operationally Sensitive Forces are
not subject to the “boots on the ground” limitations. As of November 1, 2020, there are 32 military
personnel in Iraq not subject to the above limitations set by the Secretary because they are under
Department of State Chief of Mission authority performing Security Cooperation functions and

164 military personnel augmenting Baghdad Embassy Compound (BEC) security. These forces
also do not count against established limitations.

(S) DoD personnel outside Afghanistan, Iraq, and Syria whose duties include, in whole or in
part, supporting OIR and OFS are not subject to any limitations on force levels in those
countries. As noted in the unclassified portion of the report, personnel providing such global
support are not counted in this report because it is not feasible to identify numbers of personnel
whose duties are solely to support OIR or OFS.

Derived From: Multiple Sources
Declassify On: December 1, 2040

 
